Citation Nr: 1100786	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  07-22 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma.

2.  Entitlement to service connection for digestive disorder.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to hernia repair and/or surgical removal 
of left epididymal cyst.

6.  Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to a service-connected 
disability.

7.  Entitlement to a rating in excess of 10 percent for service-
connected residuals of surgical excision of left epididymal cyst.

8.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions promulgated in March 2007, September 
2007, and October 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.

For the reasons addressed in the REMAND portion of the decision 
below, the Board finds that further development is required with 
respect to the Veteran's hearing loss, tinnitus, squamous cell 
carcinoma, digestive disorder, erectile dysfunction, and TDIU 
claims.  Accordingly, these claims are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT


1.  All reasonable notification and development necessary for the 
equitable disposition of the issue(s) adjudicated by this 
decision have been completed.

2.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran's acquired 
psychiatric disorder was incurred in or otherwise the result of 
his active service, to include as secondary to a service-
connected disability.

3.  The Veteran's service-connected residuals of surgical 
excision of left epididymal cyst are not manifested by deep 
scarring, limitation of motion, deep scar(s) that cover an the 
area or areas that exceed 12 square inches (77 sq. cm.); nor 
atrophy of both testes.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by the Veteran's active service, nor is it secondary 
to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2010).

2.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of surgical excision of left 
epididymal cyst are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.115b (Diagnostic Codes 7523 and 7524), 4.118 (Diagnostic 
Codes 7800 to 7806) (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Board observes that the Veteran was 
sent VCAA-compliant notification via letters dated in February 
2005, April 2006, May 2006, and September 2006, all of which were 
received prior to the initial adjudication of the psychiatric 
disorder and left epididymal cyst claims via the March 2007 
rating decision.  Taken together, these letters informed the 
Veteran of what was necessary to substantiate these claims, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the Veteran to 
advise VA of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover, the May 2006 letter included 
information regarding disability rating(s) and effective date(s) 
as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate the 
claims adjudicated by this decision and the avenues through which 
he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied with the 
exception of the claims addressed in the REMAND portion of the 
decision below.  The Veteran's service treatment records are on 
file, as are various post-service medical records.  Further, the 
Veteran has had the opportunity to present evidence and argument 
in support of his claims, and nothing indicates he has identified 
the existence of any other relevant evidence that has not been 
obtained or requested.  He has not requested a hearing in 
conjunction with this appeal.  Moreover, he was accorded a VA 
medical examination regarding his acquired psychiatric disorder 
claim in October 2006, and his left epididymal cyst claim in 
December 2006.  Both of these examination contained relevant 
findings regarding these disabilities, to include an opinion as 
to the etiology of the psychiatric disorder.  As the etiological 
opinion is based upon an evaluation of the Veteran and an 
accurate understanding of his medical history based on review of 
his VA claims folder, the Board finds that it is supported by an 
adequate foundation.  No inaccuracies or prejudice is 
demonstrated regarding these examinations; no competent medical 
opinion is of record which refutes the opinion of the October 
2006 VA examiner; and the Veteran has not indicated his service-
connected left epididymal cyst residuals have increased in 
severity since the last examination.  Accordingly, the Board 
finds that this examinations are adequate for resolution of this 
case.  Consequently, the Board finds that the duty to assist the 
Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service or 
for certain diseases that were initially manifested, generally to 
a compensable degree of 10 percent or more, within a specified 
presumption period after separation from service.  This 
presumption period is generally within the first post-service 
year, and includes psychosis.  38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, and for the reasons detailed below, the Board finds 
that the preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
acquired psychiatric disorder was incurred in or otherwise the 
result of his active service.

The Board observes that the Veteran's service treatment records 
contain no entries indicative of an acquired psychiatric 
disorder.  In fact, the record indicates that this disability was 
first diagnosed years after service.  For example, the evidence 
of record indicates the psychiatric disorder began in the late 
1990s, and includes the diagnosis of depressive disorder.  

As the claimed disability originated years after service, the 
Veteran is clearly not entitled to a grant of service connection 
on a presumptive basis.  Moreover, the Court has indicated that 
the normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is probative 
evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service for 
which there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.).

The Board further notes that the evidence of record indicates the 
Veteran's psychiatric disorder originated as a result of problems 
pertaining to his post-service employment, for which he received 
disability retirement.  As noted by the October 2006 VA examiner, 
the record reflects that the Veteran sought psychiatric care in 
1998 due to occupational conflicts, with no relationship to the 
service-connected conditions was reported.

In addition, no competent medical opinion or other evidence is of 
record which relates the Veteran's current psychiatric disorder 
directly to his active service.  Moreover, the Board concludes 
that no development on this matter is warranted in this case.  In 
the absence of evidence of in-service incurrence or aggravation 
of the claimed disability, referral of this case for an opinion 
as to etiology would in essence place the examining physician in 
the role of a fact finder.  This is the Board's responsibility.  
In other words, any medical nexus opinion would not be supported 
by what actually occurred in service.  Simply put, there is no 
relevant complaint or clinical finding for a clinician to link 
the psychiatric disorder to the Veteran's military service.  The 
Court has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of no 
probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (a medical opinion that is based on the veteran's 
recitation of medical history, and unsupported by clinical 
findings, is not probative); Bloom v. West, 12 Vet. App. 185, 187 
(1999) (A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (A medical opinion is inadequate when 
unsupported by clinical evidence).  

The Veteran has contended that his psychiatric disorder is 
secondary to his service-connected disabilities, which consist of 
residuals of hernia repair and surgical removal of left 
epididymal cyst.  

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury. 38 C.F.R. § 3.310(a).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately aggravated by 
a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448. Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

In this case, however, there is no competent medical opinion 
indicating the Veteran's acquired psychiatric disorder was caused 
and/or permanently aggravated by his service-connected 
disabilities.  Although the Veteran contends such is the case, 
the impact one disability has upon another is not something 
subject to lay observation; a lay person can describe visible 
symptomatology, and whether an injury occurred, but cannot relate 
whether one disability caused or permanently aggravated another.  
Such a relationship is of the type that competent medical 
evidence is required, and nothing in the record indicates the 
Veteran has the requisite knowledge, skill, experience, training, 
or education to render a medical opinion.  See 38 C.F.R. § 
3.159(a)(1).  Moreover, this finding is supported by the recent 
holding of Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) in 
which the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held in the context of a claimant contending 
secondary service connection that the Veteran's own conclusory 
generalized statement that his service illness caused his present 
medical problems was not enough to entitle him to a medical 
examination.  If such a contention was not sufficient to warrant 
a medical examination, it is clear that it is not sufficient to 
warrant a grant of service connection.

Although no examination was required in light of Waters, supra, 
the October 2006 VA examiner did provide an opinion that the 
Veteran's neuropsychiatric condition was not caused by or a 
result of service-connected superficial scars and inguinal 
hernia.  In support of this opinion, the examiner noted that 
there was no evidence of psychiatric complaints, psychiatric 
findings, nor psychiatric treatment during the military service 
or after discharge from service; and, as noted above, the Veteran 
sought psychiatric care in 1998 due to occupational conflicts, 
with no relationship to the service-connected conditions was 
reported.  The Board has already determined that this examination 
is based upon an adequate foundation, is adequate for resolution 
of this case, and that there is no competent medical opinion 
which refutes the findings of the VA examiner.

The Board acknowledges that the October 2006 VA examiner did not 
explicitly address the issue of secondary aggravation pursuant to 
Allen, supra.  However, inasmuch as an examination was not 
actually required in this case, the Board finds that this 
deficiency does not preclude adjudication of the present case.  
Moreover, such a relationship is not demonstrated or even 
suggested by the other evidence of record.

For these reasons, the Board finds that the preponderance of the 
evidence is against this service connection claim, and it must be 
denied.  As the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for application 
in the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

II.  Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, the Court recently held that 
"staged" ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

The Veteran's service-connected residuals of left epididymal cyst 
have been evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, based upon a tender and painful 
scar.  However, this Code provides a maximum rating of 10 
percent, as do the other potentially applicable Diagnostic Codes 
7802 to 7803.  Moreover, it does not affect the head, face, or 
neck so as to warrant consideration of Diagnostic Code 7800.  
Further, it is not manifested by dermatitis or eczema so as to 
warrant consideration of Diagnostic Code 7806.

Under Diagnostic Code 7801, scars, other than of the head, face 
or neck, that are deep or that cause limited motion warrant a 10 
percent rating when the scars cover an area or areas exceeding 6 
square inches (39 sq. cm.).  A 20 percent rating is warranted 
when the area or areas exceed 12 square inches (77 sq. cm.).  A 
30 percent rating requires an area or areas exceeding 72 square 
inches (465 sq. cm.), while a 40 percent rating requires an area 
or areas exceeding 144 square inches (929 sq. cm.).  

The Board observes that the record does not reflect that the 
Veteran's scar is deep.  In fact, the December 2006 VA medical 
examination of this disability described the scar as healed.  
Further, even if the scar were deep, it does not cover an area or 
areas that exceed 12 square inches (77 sq. cm.).  The December 
2006 VA medical examination found that the scar was 5 inches 
long, and 0.5 cm wide.

The record also reflects that the Veteran's service-connected 
left epididymal cyst residuals has been evaluated in the past 
pursuant to Diagnostic Code 7523 which  provides a noncompensable 
rating for complete atrophy of one testicle and a maximum 20 
percent rating when there is complete atrophy in both testes.  38 
C.F.R. § 4.115b.  In addition, Diagnostic Code 7524 provides a 
noncompensable rating for removal of one testicle and a maximum 
30 percent rating for removal of both testes.  Id.  

The Board notes that the Veteran does not have compete atrophy in 
both testes.  In fact, the December 2006 VA medical examination 
found that there was no testicular atrophy at all.  Thus, a 
rating in excess of 10 percent is not warranted under Diagnostic 
Code 7523.  Moreover, since neither of the Veteran's testicles 
have been removed, Diagnostic Code 7524 is not applicable.

The record does not indicate any other potentially applicable 
Diagnostic Code for evaluating this service-connected disability.  
As such, the Board finds that the Veteran does not meet or nearly 
approximate the criteria for a schedular rating in excess of 10 
percent.  In making this determination, the Board notes that it 
considered whether staged ratings under Hart, supra, are 
appropriate for the Veteran's service-connected left epididymal 
cyst residuals.  However, the Board finds that his symptomatology 
has been stable throughout the appeal period. Therefore, 
assigning staged ratings for such disabilities is not warranted.

In exceptional cases where the schedular evaluations are found to 
be inadequate, an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities may be approved 
provided the case presents such an exceptional or unusual 
disability picture with related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board concurs with the RO's determination that 
an extraschedular rating is not warranted for the Veteran's 
service-connected residuals of surgical excision of left 
epididymal cyst.  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra- schedular rating under § 
3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization." 

Third, when an analysis of the first two steps reveals that the 
rating schedule is inadequate to evaluate a claimant's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an extra-
schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected connected 
residuals of surgical excision of left epididymal cyst with the 
established criteria found in the rating schedule.  Here, the 
competent medical and other evidence of record, to include the 
Veteran's own contentions, reflect his service-connected 
disability is primarily manifested by the tender and painful 
scar.  Such symptomatology is fully addressed by the rating 
criteria under which this disability is currently rated.  There 
are no additional symptoms of this disability that are not 
addressed by the rating schedule.  Therefore, the Board finds 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology for his service-connected 
connected residuals of surgical excision of left epididymal cyst.  
As such, the Board finds that the rating schedule is adequate to 
evaluate the Veteran's disability picture.  Further, the record 
does not indicate frequent periods of hospitalization due to this 
disability.  The Board notes that the record indicates the 
Veteran is not currently employed, and, as such, this disability 
cannot cause marked interference with employment.  Moreover, loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  See also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are impaired).  
There is no evidence in the record of an exceptional or unusual 
clinical picture, or of any other reason why an extraschedular 
rating should be assigned.  

For these reasons, the Board has determined that referral of the 
case for extra- schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim of entitlement to a TDIU 
is part of an increased rating claim when such claim is raised by 
the record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the Veteran is 
appealing the initial rating assigned for a disability, the claim 
for TDIU will be considered part and parcel of the claim for 
benefits for the underlying disability.  Id.

In this case, the Veteran has already perfected an appeal on the 
issue of entitlement to a TDIU due to all of his service-
connected disabilities.  As detailed below, the Board finds that 
further development is required for proper adjudication of this 
claim.  Therefore, no further discussion of entitlement to a TDIU 
is warranted at this time.

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to a service-connected 
disability, is denied.

Entitlement to a rating in excess of 10 percent for service-
connected residuals of surgical excision of left epididymal cyst, 
is denied.


REMAND

Initially, the Board notes that the Veteran essentially contends 
that his hearing loss and tinnitus are due to in-service noise 
exposure.

For the purpose of applying the laws administered by VA, impaired 
hearing is considered a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz 
is 40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 
Hertz is 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  Further, the Court has indicated that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet the 
regulatory requirements for establishing a "disability" at that 
time, he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley, 5 
Vet. App. at 160.  

In this case, as with the acquired psychiatric disorder, the 
Veteran's service treatment records do not contain any entries 
indicative of hearing loss and/or tinnitus.  Further, these 
disabilities were first demonstrated years after service, to 
include medical records dated in 2006.  However, unlike the 
psychiatric disorder, the record includes a competent medical 
opinion relating the hearing loss and tinnitus to service.  
Specifically, a February 2006 private medical statement from H. 
S., M.D. (Dr. S), which diagnosed the Veteran with bilateral 
severe sensorineural hearing loss and tinnitus likely secondary 
to on duty exposure to loud noise.  However, the statement from 
Dr. S does not address the fact that there was no indication of 
either disability in the service treatment records or for years 
after service. 

In view of the aforementioned deficiencies in Dr. S's February 
2006 statement, the Board finds that an audiological examination 
based upon an accurate understanding of the Veteran's medical 
history is warranted for resolution of this case.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence 
of record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that clearly 
support its ultimate conclusions.).  
The Board further notes that, unlike the other service connection 
claims, the Veteran's service treatment records do contain 
entries documenting skin and stomach problems while on active 
duty.  For example, records dated in June 1980 note complaints of 
a skin rash of 1 year duration, diagnosed as cystic acne.  He was 
again treated for acne in January 1981.  In addition, he was 
treated for minor stomach cramps in April 1982.

No competent medical opinion is of record which specifically 
addresses the relationship between the current squamous cell 
carcinoma and digestive disorder to the in-service complaints 
noted in the preceding paragraph.  Therefore, the Board finds 
that an examination and opinion are warranted in the instant 
case.  See Colvin, supra.

Finally, the Board notes the Veteran contends he has erectile 
dysfunction secondary to his service-connected left epididymal 
cyst residuals and/or hernia repair residuals.  The Board 
acknowledges that the December 2006 VA examination includes an 
opinion that the erectile dysfunction was most likely related to 
scrotal inguinal pain, not related to excision of the left 
epididymal cyst.  However, no opinion was provided in regard to 
the service-connected right femoral hernia repair residuals.  
This deficiency is significant as it was in-service complaints of 
groin pain which ultimately resulted in the hernia repair 
procedure in September 1981, with an admitting diagnosis that 
included right inguinal lymphadenopathy.  As such, it indicates 
not only that the current erectile dysfunction may be secondary 
to the service-connected hernia repair residuals, but may also be 
directly related to service.  Therefore, an examination is also 
required to resolve this matter.  Id.

As resolution of these service connection claims may affect 
resolution of the Veteran's TDIU claim, the Board finds that they 
are inextricably intertwined.  Therefore, the Board will defer 
adjudication on the TDIU claim until after the development deemed 
necessary on these service connection claims has been completed.

Since the Board has determined that new examinations are 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have recently treated the Veteran for 
hearing loss, tinnitus, squamous cell 
carcinoma, stomach problems, and erectile 
dysfunction.  After securing any necessary 
release, the AMC/RO should obtain those 
records not on file.

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination(s) to address 
the nature and etiology of his current 
hearing loss, tinnitus, squamous cell 
carcinoma, digestive disorder, and erectile 
dysfunction.  The claims folder should be 
made available to the examiner(s) for 
review before the examination(s); the 
examiner(s) must indicate that the claims 
folder was reviewed.

Following evaluation of the Veteran, the 
respective examiner(s) must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the respective disability 
was incurred in or otherwise the result of 
his active service.  The opinion regarding 
the hearing loss and tinnitus should 
reflect consideration of the Veteran's 
complaints of noise exposure; while the 
other claims should reflect consideration 
of the appropriate in-service complaints 
detailed in the service treatment records.

With respect to the erectile dysfunction 
claim, if the examiner determines this 
disability is not directly related to 
active service, the examiner must express 
an opinion as to whether it is as likely as 
not that it was caused by or aggravated by 
the service-connected right hernia repair 
residuals and/or left epididymal cyst 
residuals.  By aggravation the Board means 
a permanent increase in the severity of the 
underlying disability beyond its natural 
progression.  If the examiner determines 
that the erectile dysfunction was 
aggravated by a service-connected 
disability, the examiner should identify 
the level of disability caused by the 
service-connected disability, to the extent 
possible.

A complete rationale for any opinion 
expressed should be provided.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report(s) to ensure 
that it is/they are responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate review, 
to include the issue of entitlement to a 
TDIU due to service-connected disabilities.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the V21.eteran and his representative 
should be furnished a Supplemental Statement of the Case (SSOC), 
which addresses all of the evidence since the RO last adjudicated 
these claims, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


